 



Exhibit 10.1
EXIDE TECHNOLOGIES
2004 STOCK INCENTIVE PLAN
 
Restricted Shares Award Agreement
 
Award No.                     
          You are hereby awarded Restricted Shares subject to the terms and
conditions set forth in this Restricted Shares Award Agreement (“Award
Agreement”), and in the Exide Technologies 2004 Stock Incentive Plan (the
“Plan”), which is attached. You should carefully review these documents, and
consult with your personal financial advisor, in order to fully understand the
implications of this Award, including your tax alternatives and their
consequences.
          By executing this Award Agreement, you agree to be bound by all of the
Plan’s terms and conditions as if they had been set out verbatim in this Award
Agreement. In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
will be made by the Board of Directors of Exide Technologies (the “Board”) or
the Committee pursuant to Section 4 of the Plan, and that such determinations,
interpretations or other actions are (unless arbitrary and capricious) final,
conclusive and binding upon all parties, including you, your heirs, and
representatives. Capitalized terms are defined in the Plan or in this Award
Agreement.
1. Specific Terms. Your Restricted Shares have the following terms:

     
Name of Participant
  Francis M. Corby, Jr.
 
   
Number of Shares Subject to Award Agreement
  20,000
 
   
Award Date
  June 5, 2007
 
   
Vesting
  Your Restricted Shares under this Award Agreement shall vest on March 31,
2008; subject to acceleration as provided in the Plan, and to your Continuous
Service with the Company not ending before the vesting date
 
   
Lifetime Transfer
  Allowed.

2. Dividends. Any cash dividends on your Restricted Shares will be held by the
Company (unsegregated as part of its general assets) until the period of
forfeiture lapses (and forfeited if the underlying Shares are forfeited), and
paid over to you as soon as practicable after such period lapses (if not
forfeited).
3. Investment Purposes. You acknowledge that you are acquiring your Restricted
Shares for investment purposes only and without any present intention of selling
or distributing them.

 



--------------------------------------------------------------------------------



 



4. Issuance of Restricted Shares. Until vesting restrictions lapse, any
certificates that you receive for Restricted Shares will include a legend
stating that they are subject to the restrictions set forth in the Plan and this
Award Agreement.
5. Lapse of Vesting Restrictions. As vesting restrictions lapse, the Company
shall cause certificates for Shares to be issued and delivered to you, with any
such legends and restrictions that the Committee may determine to be
appropriate. Certificates shall not be delivered to you unless you have made
arrangements satisfactory to the Committee to satisfy tax-withholding
obligations.
6. Section 83(b) Election Notice. If you are a U.S. citizen and make an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, with
respect to the Shares underlying your Restricted Shares (a “Section 83(b)
election”), you agree to provide a copy of such election to the Company within
10 days after filing that election with the Internal Revenue Service. Exhibit A
contains a suggested form of Section 83(b) election.
7. Occurrence of a Change in Corporate Control. Notwithstanding Section 12(c) of
the Plan, if these Restricted Shares are assumed or substituted by a Successor
Corporation in a Change in Control, and your employment is Involuntarily
Terminated by the Successor Corporation in connection with, or within 12 months
following consummation of, the Change in Control, then your right to these
Restricted Shares shall become fully vested.
8. Transfer. This Award Agreement may not be sold, pledged, or otherwise
transferred without the prior written consent of the Committee.
9. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to your
interest, if any, in the Restricted Shares awarded hereby. You shall designate
the Beneficiary by completing and executing a designation of beneficiary
agreement substantially in the form attached hereto as Exhibit B (the
“Designation of Beneficiary”) and delivering an executed copy of the Designation
of Beneficiary to the Company.
10. Notices. Any notice, payment or communication required or permitted to be
given by any provision of this Award Agreement shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed as follows: (i) if to the Company, at the address set forth on the
signature page, to the attention of: Board of Directors of Exide Technologies;
(ii) if to you, at the address set forth below your signature on the signature
page. Each party may, from time to time, by notice to the other party hereto,
specify a new address for delivery of notices relating to this Award Agreement.
Any such notice shall be deemed to be given as of the date such notice is
personally delivered or properly mailed.
11. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.
12. Modifications. This Award Agreement may be modified or amended at any time
by the Committee, provided that your consent must be obtained for any
modification that adversely alters or impairs any rights or obligations under
this Award Agreement, unless there is an express Plan provision permitting the
Committee to act unilaterally to make the modification.

 



--------------------------------------------------------------------------------



 



14. Headings. Headings shall be ignored in interpreting this Award Agreement.
15. Severability. Every provision of this Award Agreement and the Plan is
intended to be severable, and any illegal or invalid term shall not affect the
validity or legality of the remaining terms.
16. Governing Law. This Award Agreement shall be interpreted, administered and
otherwise subject to the laws of the State of Delaware (disregarding any
choice-of-law provisions).
17. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute the same
instrument.
          BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the Restricted Shares are awarded
under and governed by the terms and conditions of this Award Agreement and the
Plan.

                      EXIDE TECHNOLOGIES    
 
               
 
  By:                                   A duly authorized Director or Officer  
 
 
                    Address:   13000 Deerfield Parkway    
 
          Building 200    
 
          Alpharetta, GA 30004    

     The undersigned hereby accepts the terms of this Award Agreement and the
Plan.

         
 
 
 
   
 
       
 
  Address:    

 



--------------------------------------------------------------------------------



 



EXIDE TECHNOLOGIES
2004 STOCK INCENTIVE PLAN
Exhibit A
Section 83(b) Election Form
Attached is an Internal Revenue Code Section 83(b) Election Form. IF YOU WISH TO
MAKE A SECTION 83(B) ELECTION, YOU MUST DO SO WITHIN 30 DAYS AFTER THE DATE THE
RESTRICTED SHARES COVERED BY THE ELECTION WERE AWARDED TO YOU. In order to make
the election, you must completely fill out the attached form and file one copy
with the Internal Revenue Service office where you file your tax return. In
addition, one copy of the statement also must be submitted with your income tax
return for the taxable year in which you make this election. Finally, you also
must submit a copy of the election form to the Company within 10 days after
filing that election with the Internal Revenue Service. A Section 83(b) election
normally cannot be revoked.

 



--------------------------------------------------------------------------------



 



EXIDE TECHNOLOGIES
2004 STOCK INCENTIVE PLAN
 
Election to Include Value of Restricted Shares in Gross Income
in Year of Transfer Under Internal Revenue Code Section 83(b)
 
     Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect
within 30 days after receiving the property described herein to be taxed
immediately on its value specified in item 5 below.

1.   My General Information:

             
 
  Name:        
 
  Address:  
 
   
 
           
 
           
 
           
 
  S.S.N.
or T.I.N.:        
 
           

2.   Description of the property with respect to which I am making this
election:

                                       &n bsp; shares of                     
stock of Exide Technologies Restricted Shares.

3.   The Restricted Shares were transferred to me on                      ___,
20___. This election relates to the 20___ calendar taxable year.

4.   The Restricted Shares are subject to the following restrictions:

The Restricted Shares are forfeitable until they is are earned in accordance
with Section 7 of the Exide Technologies 2004 Stock Incentive Plan (“Plan”) the
Restricted Shares Award Agreement (“Award Agreement”) or other Award Agreement
or Plan provisions. The Restricted Shares generally are not transferable until
my interest becomes vested and nonforfeitable, pursuant to the Award Agreement
and the Plan.

5.   Fair market value:

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms never will lapse) of
the Restricted Shares with respect to which I am making this election is $
___ per share.

 



--------------------------------------------------------------------------------



 



6.   Amount paid for Restricted Shares:

The amount I paid for the Restricted Shares is $ ___ per share.

7.   Furnishing statement to employer:

A copy of this statement has been furnished to my employer,
                    . If the transferor of the Restricted Shares is not my
employer, that entity also has been furnished with a copy of this statement.

8.   Award Agreement or Plan not affected:

Nothing contained herein shall be held to change any of the terms or conditions
of the Award Agreement or the Plan.
     Dated:                      ___, 200_.

         
 
 
 
     Taxpayer    

 



--------------------------------------------------------------------------------



 



EXIDE TECHNOLOGIES
2004 STOCK INCENTIVE PLAN
Exhibit B
Designation of Beneficiary
     In connection with the RESTRICTED SHARES AWARD AGREEMENT (the “Award
Agreement”) entered into on September 21, 2006 between Exide Technologies (the
“Company”) and [Participant], an individual residing at [Address] (the
“Recipient”), the Recipient hereby designates the person specified below as the
beneficiary of the Recipient’s interest in Restricted Shares (as defined in the
2004 Stock Incentive Plan of the Company awarded pursuant to the Award
Agreement. This designation shall remain in effect until revoked in writing by
the Recipient.

             
 
  Name of Beneficiary:        
 
     
 
   
 
  Address:        
 
           
 
           
 
           
 
           
 
           
 
           
 
  Social Security No.:        
 
           

     The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by the Award Agreement from the
date this form is delivered to the Company until such date as this designation
is revoked in writing by the Recipient, including by delivery to the Company of
a written designation of beneficiary executed by the Recipient on a later date.

             
 
  Date:        
 
     
 
   
 
           
 
  By:        
 
           

Sworn to before me this
___ day of                     , 2007

     
 
Notary Public
   

         
County of
       
 
       
State of
       
 
       

 